ORDER

PER CURIAM.
A juiy found defendant guilty of two counts of first degree robbery, section 569.020 RSMo 1994. The trial court imposed consecutive sentences of ten and twelve years. Defendant filed a Rule 29.15 motion, which the motion court denied after an evi-dentiary hearing.
On appeal, defendant raises three points. One point alleges the trial court committed plain error in failing to correct statements made by the prosecuting attorney. The other two allege the motion court erred in denying him relief because his attorney was ineffective (1) for failure to properly interview an alibi witness and (2) for failure to investigate other possible exculpatory information. We affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).